internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc tege eoeg eo2 plr-116025-00 date date legend corporation authority city state a b c d e dear this letter is in response for your request for several rulings you have requested rulings that corporation is an integral part of authority a political_subdivision of the state and not subject_to federal income_taxation as a state_or_local_governmental_unit corporation is not required to file federal_income_tax returns alternatively corporation’s income is excluded from gross_income pursuant to sec_115 of the internal_revenue_code facts and representations corporation was founded as a nonprofit charitable corporation under the laws of state its articles of incorporation state that it is formed for benevolent civic or charitable purposes and more particularly to to engage in assist in and otherwise carry out either individually or in cooperation with other entities either public or private or both all or any of the development redevelopment financing related to public housing in the city all in furtherance of the purposes of the authority ’ an amendment to the articles states that corporation is organized exclusively for charitable religious educational and scientific purposes including for such purposes the making of distributions that qualify as exempt_organizations of sec_501 of the internal_revenue_code or to a state possession_of_the_united_states or any political_subdivision of the foregoing or the united_states but only if such contribution is for exclusively public purposes pursuant to sec_170 of the internal_revenue_code or corresponding sections of any future federal tax code according to corporation’s articles authority is its sole member and all the directors of the corporation shall be officers or employees of the sole member of the corporation and shall be elected or appointed by the member corporation’s articles of incorporation further provide that the authority shall monitor and review the corporation’s performance and have access to all books_and_records of the corporation corporation’s articles of incorporation also state that it has powers under state’s laws to the extent these powers do not conflict with the corporation’s function as a charitable corporation under the internal_revenue_code the corporation shall not dispose_of any interest in real or personal_property or other assets nor shall it alter or amend its articles or any bylaws without the express written consent of the authority in advance corporation’s articles of incorporation provide that no part of its earnings shall inure to the benefit of or be distributable to its members trustees officers or other private persons except that the organization shall be authorized and empowered to provide reasonable_compensation for services rendered and to make payments and distributions in furtherance of the corporation’s purposes and so long as the organization’s sole member shall be the authority the net_earnings of the organization shall be used exclusively to support the authority upon dissolution all assets and interest in any real or personal_property of the corporation shall vest in the authority authority’s statutory purpose is to provide public housing to low income persons in the city it finances its activities in part by the selling of interests in certain housing developments to limited_partnerships through the federal low_income_housing tax_credit program under sec_42 of the internal_revenue_code corporation holds the funds received from the syndication of interests in the developments along with other funds grants from the united_states department of housing and urban development for example and pays them out in accordance with the terms of the agreements of the parties as needed by authority for construction and other phases of the housing projects you represent that under the laws of the state the authority has the power of eminent_domain also the authority operates a police force under authority delegated to it by the city and within the limit of its property the authority’s officers have duties comparable to the authority powers and duties of police officers of cities and towns as of date a the authority was maintaining b developments encompassing c federally funded units and d state funded units the authority also has a leased housing assistance program which provides housing assistance to approximately e tenants among its activities the authority has entered into agreements with several private entities for the development of mixed-financed mixed income housing including replacing public housing units at some of the authority’s developments under united_states department of housing and urban development hud hope vi grant program these agreements require the authority to provide partial financing and future assistance to preserve the affordable housing initiatives as outlined in its annual contribution contracts with hud the agreements also require the private entities to provide equity participating for which they receive allocation of low_income_housing tax_credits the authority has assigned to the corporation certain loans receivable from the syndication of interests in the authority’s developments these loans have substantial value the corporation holds the funds received from the syndication of interests in the developments along with other funds such as grants from hud and pays them out in accordance with the terms of the agreements of the parties as needed by the authority for construction and other phases of the development of the housing projects while corporation’s amended articles suggest corporation is intended to qualify as an organization under sec_501 you have advised that corporation has not applied for recognition of tax-exempt status an organization described in sec_501 nor does it intend to law and analysis issue generally if income is earned by an enterprise that is an integral part of a state or political_subdivision of a state that income is not taxable in the absence of specific statutory authorization to tax that income see revrul_87_2 1987_1_cb_18 sec_511 rev_rul 1971_1_cb_28 revrul_71_132 1971_1_cb_29 in 308_fsupp_761 rev'd on other grounds 400_us_4 mssic the state of maryland formed a corporation to insure the customer accounts of state chartered savings and loan associations under mssic's charter the full faith and credit of the state was not pledged for mssic's obligations only three of eleven directors were selected by state officials the district_court rejected mssic's claim of intergovernmental tax immunity because the state made no financial contribution to mssic and had no present_interest in the income of mssic thus the imposition of an income_tax on mssic would not burden the state of maryland although the supreme court reversed the lower court on other grounds it agreed with the lower court's analysis of the instrumentality and sec_115 issues in state of michigan and 40_f3d_817 6th cir rev’g 802_fsupp_120 w d mich the court held that the investment_income of the michigan education trust met was not subject_to current taxation under sec_11 the court’s opinion is internally inconsistent because it concludes that met qualifies as a political_subdivision of the state of michigan id pincite that met is in a broad sense a municipal corporation id pincite and that met is in any event an integral part of the state of michigan id pincite moreover the court’s reliance on the factors listed in revrul_57_128 1957_1_cb_311 to reach its conclusion is misplaced the revenue_ruling applies to entities that are separate from a state the factors in the revenue_ruling do not determine whether an enterprise is considered to be a separate_entity or an integral part of a state nevertheless in determining whether an enterprise is an integral part of a state it is necessary to consider all of the facts and circumstances including the state’s degree of control_over the enterprise and the state’s financial commitment to the enterprise sec_301_7701-1 et seq of the procedure and administration regulations the so-called check-the-box_regulations supports the position that an entity that is separate from a state or political_subdivision may still be an integral part of that state or political_subdivision sec_301_7701-1 provides in part that an entity formed under local law is not always recognized as a separate_entity for federal tax purposes for example an organization wholly owned by a state is not recognized as a separate_entity for federal tax purposes if it is an integral part of the state sec_301_7701-2 provides for purposes of this section and sec_301_7701-3 a business_entity is any entity recognized for federal tax purposes including an entity with a single owner that may be disregarded as an entity separate from its owner under sec_301_7701-3 that is not properly classified as a_trust under sec_301_7701-4 or otherwise subject_to special treatment under the internal_revenue_code a business_entity with two or more members is classified for federal tax purposes as either corporation or a partnership a business_entity with only one owner is classified as a corporation or is disregarded if the entity is disregarded its activities are treated in the same manner as a sole_proprietorship branch or division of the owner sec_301_7701-2 provides in part for federal tax purposes the term corporation means -- a business_entity organized under a federal or state statute or under a statute of a federally recognized indian_tribe if the statute describes or refers to the entity as incorporated or as a corporation body corporate or body politic an association as determined under sec_301_7701-3 thereof a business_entity wholly owned by a state or any political_subdivision thus the check-the-box_regulations indicate that even if corporation were classified as a separate_entity from authority it nevertheless could be treated as an integral part of the authority if it so qualifies in this case corporation was formed by authority you represent that authority is a political_subdivision of the state the authority created the corporation to fulfill some of its functions authority controls the corporation the authority is the sole member of the corporation and all the corporation’s directors are officers or employees of the authority which elects or appoints them your represent that the authority’s officers directors and employees hold similar positions as officers directors and employees of the corporation and provide services to the corporation similar to those they provide to the authority without additional compensation the authority monitors and reviews the corporation’s performance and has access to all books_and_records of the corporation the corporation cannot dispose_of any interest in real or personal_property or other assets nor can it alter or amend its articles or any bylaws without the express written consent of the authority in advance the authority has assigned a substantial amount of loans receivable to the corporation for the corporation hold and manage in enabling the authority to carry out its operations the assignment of the loans receivable to corporation shows a substantial financial commitment from the authority because we have determined that corporation is an integral part of a political_subdivision of the state we need not address whether its income is excludable from gross_income under sec_115 issue ii the corporation has requested a ruling that as an integral part of a political_subdivision of the state it is exempt from the filing_requirements of sec_6033 of the code sec_6033 does not apply to corporation because sec_6033 applies only to organizations recognized as exempt from federal income_taxation under sec_501 moreover the return-filing requirements of sec_6012 do not apply to states or their political subdivisions conclusions corporation is an integral part of authority a political_subdivision of the state and not subject_to federal income_taxation as a state_or_local_governmental_unit corporation is not required to file federal_income_tax returns except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter this ruling is directed only to the taxpayer s requesting it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative a copy of this letter must be attached to any income_tax return to which it is relevant the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination sincerely by elizabeth purcell chief exempt_organizations branch enclosure copy for sec_6110 purposes
